REINHARD, Judge.
The state appeals from an order vacating the judgments and sentences entered on respondent’s pleas of guilty to five counts of armed criminal action. We affirm.
Respondent was sentenced, pursuant to his pleas of guilty, to five five-year terms for robbery in the first degree and to five three-year terms for armed criminal action, all terms to be served concurrently. Respondent filed a 27.26 motion attacking the sentences for armed criminal action.
Relying on Sours v. State, 603 S.W.2d 592 (Mo.banc 1981) cert. denied, 449 U.S. 1131, 101 S.Ct. 953, 67 L.Ed.2d 118 (1981) the trial court vacated the judgments and sentences for armed criminal action. The state contends that we should reverse because our supreme court, in Sours v. State, 603 S.W.2d 592, ignored the mandate of the U.S. Supreme Court in Missouri v. Sours, 446 U.S. 962, 100 S.Ct. 2935, 64 L.Ed.2d 820 (1980).
*115The position of the Missouri Supreme Court is clear. See State v. Haggard, 619 S.W.2d 44 (Mo.banc 1981). Hence we are required to affirm. See State v. Harris, 622 S.W.2d 330 (Mo.App.1981).
Judgment affirmed.
CRIST, P. J., and SNYDER, JJ., concur.